        Case 1-19-43516-ess           Doc 35       Filed 11/15/19   Entered 11/18/19 08:38:51




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x

In re

Michael Krichevsky                                                      Chapter 11

                                                                        Case No. 1-19-43516-ess

                           Debtor.
------------------------------------------------------------x

         ORDER SCHEDULING INITIAL CASE MANAGEMENT CONFERENCE

         Michael Krichevsky (the "Debtor") having filed a petition for relief under chapter 13 of
the Bankruptcy Code on June 6, 2019, and the case having been converted to a case under
chapter 11 on October 4, 2019, and the Court having determined that a Case Management
Conference will aid in the efficient conduct and proper administration of the case, it is
         ORDERED, pursuant to 11 U.S.C. § 105(d), that a Case Management Conference will be
conducted by the undersigned Bankruptcy Judge in Courtroom 3585, United States Bankruptcy
Court, 271-C Cadman Plaza East, Brooklyn, New York 11201-1800, on December 20, 2019 at
9:30 am, and it is further
         ORDERED, that the Debtor, or an authorized representative of the Debtor, and counsel
for the Debtor, shall be present at this Case Management Conference and shall be prepared to
discuss, as applicable, at the Court’s direction, the following matters:
         1.  the nature of the Debtor’s business and the reason for the chapter 11 filing;
         2.  the Debtor’s current financial condition, including post-petition operations and
             revenue;
         3.  debtor-in-possession financing;
         4.  the use of cash collateral;
         5.  any significant motions which the debtor anticipates bringing before the Court
             including, but not limited to, sale motions;
         6.  matters relating to the retention of professionals (including any brokers or
             appraisers);
         7.  the status of any litigation involving the Debtor;
         8.  the status of the Debtor’s insurance;
         9.  deadlines for the filing of claims and a plan and disclosure statement;
         10. the use of alternative dispute resolution, if appropriate;
      Case 1-19-43516-ess         Doc 35      Filed 11/15/19      Entered 11/18/19 08:38:51




        11. if this is a single asset real estate case, whether the Debtor intends to file a plan within
            the time allotted pursuant to § 362(d)(3), or whether the Debtor intends to commence
            adequate protection payments;
        12. if this is a small business case, whether the Debtor anticipates being able to satisfy
            the deadlines provided by § 1121(e);
        13. if this is an individual case, all issues unique to individual chapter 11 cases;
        14. the scheduling of additional Case Management Conferences; and
        15. any other case administrative matters, and it is further

        ORDERED, that the Debtor shall file with the Court, and serve upon the Office of the
United States Trustee, monthly operating reports during the pendency of this case; that the
operating reports shall be in the form prescribed by the Office of the United States Trustee's
Operating Guidelines and Reporting Requirements for Debtor-in-Possession and Trustees for
cases pending in this District; and that the operating reports shall be served and filed on or before
the 20th day of the month following the reporting period, and it is further
        ORDERED, that unexcused failure to attend any Case Management Conference or to file
timely monthly operating reports in compliance with this Order may constitute cause for
conversion of this case to chapter 7 or dismissal of this case pursuant to 11 U.S.C. § 1112, and it
is further
        ORDERED, that the Clerk of the Court give notice of this Order to the Debtor, its counsel,
the United States Trustee and all creditors and parties in interest.




                                                                    ____________________________
 Dated: Brooklyn, New York                                                 Elizabeth S. Stong
        November 15, 2019                                           United States Bankruptcy Judge
